Fourth Court of Appeals
                                   San Antonio, Texas

                                         August 30, 2022

                                       No. 04-22-00487-CR

                           EX PARTE Rogelio Contreras SORIANO

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10435CR
                           Honorable Dennis Powell, Judge Presiding


                                          ORDER

       This is an appeal of the trial court’s ruling on a pretrial writ of habeas corpus.
        In a criminal appeal where the defendant is the appellant, “[t]he trial court shall enter a
certification of the defendant’s right of appeal each time it enters a judgment of guilt or other
appealable order.” TEX. R. APP. P. 25.2(a)(2). An order denying a pre-trial application for writ
of habeas corpus is an appealable order. See Greenwell v. Court of Appeals for the Thirteenth
Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005); Ex parte Matthews, 452 S.W.3d 8,
12 (Tex. App.—San Antonio 2014, no pet.).
        On August 11, 2022, we ordered the trial court clerk to prepare, certify, and file in this
court a supplemental clerk’s record containing the certification.
         On August 29, 2022, the district clerk filed a supplemental clerk’s record containing a
Rule 25.2 certification. In the section of the form certifying whether this matter is appealable,
the trial court certified the following statement:




        After reviewing the clerk’s record, we do not see any indication that Appellant waived
his right of appeal. Accordingly, the trial court’s certification of defendant’s right of appeal
appears to be defective. See Cortez v. State, 420 S.W.3d 803, 806 (Tex. Crim. App. 2013);
Dears v. State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005).
       We ORDER the trial court to amend the certification and the district clerk to file a
supplemental clerk’s record containing the amended certification within TWENTY DAYS of the
date of this order. See TEX. R. APP. P. 37.2; Cortez, 420 S.W.3d at 806.




                                                _________________________________
                                                Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court